DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to an Application filed on 11/16/2020, which is a continuation application of U.S. Patent Application No. 16/581,833, filed on 09/25/2019, which is a continuation application of U.S. Patent Application No. 16/165,062, filed on 10/19/2018, which is a continuation application of U.S. Application No. 15/455,623, filed on 03/10/2017, which claims priority to U.S. Provisional Application No. 62/324,392, filed on 04/19/2016.
Election/Restrictions
In response to a Restriction Requirement filed on 06/08/2022, the Applicant elected Group I (claims 1-6 & 13-20), cancelled claims 7-12 of the non-elected Group II and added new claims 21-26 in a reply filed on 08/01/2022.
Currently, claims 1-6 and 13-26 are examined as below.
Information Disclosure Statement
Acknowledgment is made of applicant's Information Disclosure Statements (IDS) filed on 11/16/2020 and 05/11/2021. The IDS have been considered.
Claim Objections
Claim 2 is objected to because of the following informalities: 
	Regarding claim 2, “multiple the plurality of semiconductor structures” should read “multiple semiconductor structures of the plurality of semiconductor structures.”
Appropriate correction is required.
Claim 6 is objected to under 37 CFR 1.75(c) as being in improper form because claim 6 does not refer to a preceding claim. In this case, claim 6 depends from the same claim 6. See MPEP § 608.01(n). For the purpose of examination, claim 6 is treated as being dependent from claim 5.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-4 and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 3 is indefinite, because the limitation “multiple polysilicon structures” renders the claim indefinite. It is unclear whether such multiple polysilicon structures are of a plurality of polysilicon structures as recited previously in claim 3.
	Claim 4 is indefinite, because the limitation “a plurality of polysilicon structures” render the claim indefinite. It is unclear whether such plurality of polysilicon structures are the same plurality of polysilicon structures as recited in the intervening claim 3.
	Independent claim 13 is indefinite, because the limitation “a conductive interconnection layer” renders the claim indefinite. It is unclear whether such conductive interconnection layer is the same conductive interconnection layer as recited previously in claim 13.
	Claim 16 is indefinite, because the limitation “the multiple semiconductor elements” is not mentioned before. There is insufficient antecedent basis.
Claim 19 is indefinite, because the term "about" in claim 19 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention, because the upper and lower limits associated with the term “about” within a claim limitation cannot be clearly determined.
Note the dependent claims 14-20 necessarily inherit the indefiniteness of the claims on which they depend.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 13-15, 17, 20-22 and 25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2017/0018543 A1 to Elsayed et al. (“Elsayed”).

    PNG
    media_image1.png
    637
    528
    media_image1.png
    Greyscale

Regarding independent claim 1, Elsayed in Figs. 3A-3B teaches a method for fabricating a conductive interconnection layer 122, 124 (Figs. 3A-3B, ¶ 16 & ¶ 25, diffusion lines 122 comprise Si, which is a conductive material for interconnect1; Fig. 3A & ¶ 18, material (“124”) that later forms the gate lines 124 for connections comprises conductive material) of a circuit 300 (¶ 16, IC structure 300), comprising: 
patterning a conductive connector portion 122 (Fig. 3A & ¶ 16, diffusion lines 122 are formed using patterning) on the conductive interconnection layer 122, 124 of the circuit 300; and 
cutting the conductive connector portion 122 into a plurality of conductive connector sections 122 (Fig. 3B & ¶ 25, diffusion lines 122 that are separated by cuts 140), wherein the conductive connector portion 122 is cut by removing a conductive material 122 (Figs. 3A-3B & ¶ 25, portions of diffusion lines 122 are removed in the areas of cuts 140) from the conductive connector portion 122 at at least one locations between a plurality of semiconductor structures 124 (Fig. 3B & ¶ 18, gate lines 124 comprises polysilicon, which are semiconductor structures).
	Regarding claim 2, Elsayed in Figs. 3A-3B further teaches the conductive connector portion 122 is patterned to extend across multiple the plurality of semiconductor structures 124 in a different layer 124 of the circuit 300 (Figs. 3A-3B, layers 124 are on top of layers 122 i.e. layers 122 are in a different layer from the layers 124).
	Regarding claim 3, Elsayed in Fig. 3A further teaches the different layer 124 of the circuit 300 is a polysilicon layer 124 (¶ 18, gate line 124 comprises polysilicon) that includes a plurality of polysilicon structures 124 (Fig. 3A & ¶ 18, gate lines 124 are polysilicon structures) that are separated by a predetermined polysilicon pitch (Fig. 3A, polysilicon structures 124 are separated by a predetermined distance i.e. pitch), and wherein the conductive connector portion 122 is patterned to extend across multiple polysilicon structures 124 in the polysilicon layer 124 (Fig. 3A).
	Regarding independent claim 13, Elsayed in Figs. 3A-3B teaches a method for fabricating a conductive interconnection layer 122, 124 (Figs. 3A-3B, ¶ 16 & ¶ 25, diffusion lines 122 comprise Si, which is a conductive material for interconnect2; Fig. 3A & ¶ 18, material (“124”) that later forms the gate lines 124 for connections comprises conductive material) of an integrated circuit 300 (¶ 16, IC structure 300), comprising: 
patterning a conductive connector portion 122 (Fig. 3A & ¶ 16, diffusion lines 122 are formed using patterning) on a conductive interconnection layer 122, 124 of the integrated circuit 300; and 
cutting the conductive connector portion 122 into a plurality of conductive connector sections 122 (Fig. 3B & ¶ 25, diffusion lines 122 that are separated by cuts 140) separated by a cut width 140 (Fig. 3B, width (“140”) of cut 140) based on semiconductor elements 124 (Fig. 3B & ¶ 18, gate lines 124 comprises polysilicon, which is a semiconductor material) disposed at intervals (Figs. 3A-3B) on a semiconductor layer (Fig. 3B & ¶ 18, gate line 124 comprises polysilicon, which makes the gate line 124 a semiconductor layer) of the circuit 300.
Regarding claim 14, Elsayed in Fig. 3A further teaches the semiconductor elements 124 include a plurality of polysilicon structures 124 (Fig. 3A & ¶ 18, gate lines 124 comprise polysilicon) that are separated by a predetermined polysilicon pitch (Fig. 3A, polysilicon structures 124 are separated by a predetermined distance i.e. pitch), and wherein the conductive connector portion 122 is patterned to extend across the plurality of polysilicon structures 124 in the semiconductor layer 124 (Fig. 3A).
	Regarding claim 15, Elsayed in Figs. 3A-3B further teaches the conductive connector portion 122 is cut by removing a conductive material 122 (Figs. 3A-3B & ¶ 25, portions of diffusion lines 122 are removed in the areas of cuts 140) from the conductive connector portion 122 at at least one locations between the semiconductor elements 124 (Fig. 3B), wherein the cut width 140 is further based on a predetermined minimum spacing (Figs. 3A-3B, ¶ 14 & ¶ 24, to achieve minimum distance between cells 132, 134, 136 including elements 124) between the semiconductor elements 124 on the semiconductor layer 124 of the integrated circuit 300.
	Regarding claim 17, Elsayed in Fig. 3A further teaches the semiconductor layer 124 is adjacent to the conductive interconnection layer 122, 124.
	Regarding claim 20, Elsayed in Figs. 3A-3B further teaches the conductive interconnection layer 122, 124 comprises two-dimensional conductive routing on a single layer 110 (Figs. 3A-3B & ¶ 16, substrate 110).
	Regarding independent claim 21, Elsayed in Figs. 3A-3B teaches a method comprising: 
patterning (¶ 16) a conductive interconnection layer 122 (Figs. 3A-3B, ¶ 16 & ¶ 25, diffusion line 122 comprise Si, which is a conductive material for interconnect3) to form a conductive connector portion 122 (Fig. 3A & ¶ 16, diffusion lines 122); 
forming conductive connector sections 122 (Fig. 3B & ¶ 25, diffusion lines 122 that are separated by cuts 140) from the conductive connector portion 122; and 
fabricating a semiconductor device 124 (¶ 18, gate lines 124) including a plurality of semiconductor structures 124 (Fig. 3B & ¶ 18, gate lines 124 comprises polysilicon, which includes semiconductor structures 124) above the conductive interconnection layer 122 and separated by a predetermined pitch (Fig. 3A, polysilicon structures 124 are separated by a predetermined distance i.e. pitch).
	Regarding claim 22, Elsayed in Figs. 3A-3B further teaches forming the conductive connector sections 122 includes cutting the conductive connector portion 122 (Fig. 3B & ¶ 25, diffusion lines 122 that are separated by cuts 140).
	Regarding claim 25, Elsayed in Figs. 3A-3B further teaches the conductive connector portion 122 extends across the semiconductor structures 124.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-6, 18-19 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Elsayed in view of US 2012/0235066 A1 to Ershov.
	Regarding claim 5, Elsayed in Fig. 3A teaches the conductive connector portion 122 is patterned (¶ 16) on the conductive interconnection layer 122, 124 of the circuit 300.
	However, Elsayed does not explicitly disclose the conductive connector portion is patterned using extreme ultraviolet (EUV) lithography.
	Ershov recognizes a need for producing extremely small features in a silicon wafer substrate (¶ 6). Ershov satisfies the need by patterning a silicon wafer substrate (¶ 42) using extreme ultraviolet (EUV) lithography (¶ 5-¶ 6 & ¶ 42).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use EUV lithography taught by Ershov for patterning the conductive connector portion taught by Elsayed.
	Regarding claim 6, the combination of Elsayed and Ershov further teaches the EUV lithography employs a radiation source having a wavelength of about 13.5 nm (Ershov: ¶ 5-¶ 6).
	Regarding claim 18, Elsayed in Fig. 3A teaches the conductive connector portion 122 is patterned (¶ 16) on the conductive interconnection layer 122, 124 of the circuit 300.
	However, Elsayed does not explicitly disclose the conductive connector portion is patterned using extreme ultraviolet (EUV) lithography.
	Ershov recognizes a need for producing extremely small features in a silicon wafer substrate (¶ 6). Ershov satisfies the need by patterning a silicon wafer substrate (¶ 42) using extreme ultraviolet (EUV) lithography (¶ 5-¶ 6 & ¶ 42).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use EUV lithography taught by Ershov for patterning the conductive connector portion taught by Elsayed.
	Regarding claim 19, the combination of Elsayed and Ershov further teaches the EUV lithography employs a radiation source having a wavelength of about 13.5 nm (Ershov: ¶ 5-¶ 6).
	Regarding claim 26, Elsayed in Fig. 3A teaches the conductive connector portion 122 is patterned (¶ 16) on the conductive interconnection layer 122, 124 of the circuit 300.
	However, Elsayed does not explicitly disclose the conductive connector portion is patterned using extreme ultraviolet (EUV) lithography.
	Ershov recognizes a need for producing extremely small features in a silicon wafer substrate (¶ 6). Ershov satisfies the need by patterning a silicon wafer substrate (¶ 42) using extreme ultraviolet (EUV) lithography (¶ 5-¶ 6 & ¶ 42).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use EUV lithography taught by Ershov for patterning the conductive connector portion taught by Elsayed.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 and 13-20 are rejected on the ground of nonstatutory double patenting as independent claims 1 and 13 of the present application being unpatentable over claims 1 and 7  of U.S. Patent No. 10,109,582 B2 respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding independent claim 1, claim 1 of the conflicting patent discloses the entire claimed invention.
Regarding independent claim 13, claim 7 of the conflicting patent discloses the entire claimed invention.
Note the various dependent claims 2-6 and 14-20 are obvious in view of the conflicting patent.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 4 and 16 are rejected.
Claims 4 and 16 would be allowable if (i) rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and any double patenting rejections, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims or (ii) the rejected claim and any intervening claims are fully incorporated into the base claim.
Claim 4 would be allowable, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 4, fabricating via interconnections between the conductive interconnection layer and the polysilicon layer that electrically connect each of the plurality of conductive connector sections to different ones of the plurality of polysilicon structures.
Claim 16 would be allowable, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 16, fabricating via interconnections between the conductive interconnection layer and the semiconductor layer that electrically connect each of the plurality of conductive connector sections to different ones of the multiple semiconductor elements.
Claims 23-24 are objected to as being dependent upon a rejected base claim, but would be allowable if (i) rewritten in independent form to include all of the limitations of the base claim and any intervening claims or (ii) the objected claim and any intervening claims are fully incorporated into the base claim.
Claim 23 would be allowable, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 23, wherein the conductive connector portion includes a metal cut between an adjacent pair of the semiconductor structures.
Claim 24 would be allowable, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 24, interconnecting one of the conductive connector sections and one of the semiconductor structures.	 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKA LIU whose telephone number is (571)272-2568.  The examiner can normally be reached on 9AM-5AM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.L./Examiner, Art Unit 2895                   
                             
/JAY C CHANG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                                                     




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 U.S. Patent Publication No. 2002/0119640 A1 by Gonzalez discloses in claims 13, 15 and 18 that silicon is used for electrically conductive interconnect.
        2 U.S. Patent Publication No. 2002/0119640 A1 by Gonzalez discloses in claims 13, 15 and 18 that silicon is used for electrically conductive interconnect.
        3 U.S. Patent Publication No. 2002/0119640 A1 by Gonzalez discloses in claims 13, 15 and 18 that silicon is used for electrically conductive interconnect.